Citation Nr: 0120877	
Decision Date: 08/15/01    Archive Date: 08/16/01

DOCKET NO.  97-02 442	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for a left knee 
disorder, secondary to service-connected right knee disorder.

2.  Entitlement to an increased evaluation for a right knee 
condition with postoperative degenerative disorder with 
history of arthrotomy and scar, currently evaluated as 40 
percent disabling.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney 
at Law


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran served on active duty from November 1978 to 
September 1979.  

This matter originally came to the Board of Veterans' Appeals 
(Board) from rating decisions of the Jackson, Mississippi 
Regional Office (RO).  By a rating action in May 1996, the RO 
denied the veteran's claim for a rating in excess of 40 
percent for his service-connected right knee condition.  
Subsequently, a rating action in August 1996 denied the 
veteran's attempt to reopen his claim of service connection 
for a left knee disorder on a secondary basis; that rating 
action also confirmed the RO's previous denial of the 
veteran's claim for an increased rating for his right knee 
disorder.  In a May 1998 decision, the Board reopened the 
veteran's claim of service connection for a left knee 
disorder on a secondary basis, based upon a finding that new 
and material evidence had been submitted in support of the 
claim; the claim was remanded to the RO for additional 
development of the evidence and a de novo review of the 
entire claims folder with respect to the claim for service 
connection.  The Board also remanded the claim for an 
increased rating for a right knee condition for further 
evidentiary development.  

In a decision rendered in January 2000, the Board denied 
service connection for a left knee disorder on a secondary 
basis; the Board also denied the claim for a rating in excess 
of 40 percent for a right knee disability.  The veteran 
thereafter appealed the Board decision to the United States 
Court of Appeals for Veterans Claims (Court) which, by means 
of an Order issued in February 2001, vacated the Board's 
January 2000 decision with regard to the denial of service 
connection for a left knee disorder on a secondary basis, and 
the denial of a rating in excess of 40 percent for the 
service-connected right knee disability.  The Court remanded 
these matters for appropriate readjudication pursuant to 
38 U.S.C.A. § 7252(a) (West 1991).  The decision below is 
promulgated pursuant to the Court Order and the accompanying 
Joint Motion for Remand.  


REMAND

The Court has held that a remand by the Court or the Board 
confers on the veteran or other claimant, as a matter of law, 
the right to compliance with the remand orders.  The Court 
further held that a remand by the Court or the Board imposes 
upon the Secretary of Veterans' Affairs a concomitant duty to 
ensure compliance with the terms of the remand, either 
personally or as [] "the head of the Department."  38 
U.S.C.A. § 303 (West 1991).  Further, the Court held that 
where the remand orders of the Board are not complied with, 
the Board itself errs in failing to ensure compliance.  
Stegall v. West, 11 Vet. App. 268 (1998).  

I.  Service connection for a left knee disorder.

The Court through the joint motion vacated the Board's 
decision as to this issue on the ground that the Board's 
remand instructions had not been complied with.  The parties 
to the January 2001 Joint motion noted that the Board had 
denied the claim of service connection for a left knee 
disorder on a secondary basis by relying on a medical opinion 
provided by Dr. Clyde Copeland, who concluded that, upon 
reviewing the July 1998 VA examination, the pain and 
limitation in the service-connected right knee disorder did 
not put additional stress on the veteran's left knee.  Dr. 
Copeland stated he did not believe that the veteran's left 
knee was aggravated by his right knee disorder.  The parties 
to the Joint motion pointed out that Dr. Copeland himself 
noted that the July 1998 VA examination had been performed by 
Dr. Surapaneni.  The parties to the Joint motion concluded 
that the RO failed to comply with the terms of the Board's 
May 1998 remand instructions, which specifically instructed 
the examining physician to "express an opinion as to the 
etiology of any left knee disorder and the degree of 
aggravation of the post service left knee disorder, if any, 
caused by the service-connected right knee disorder."  Smith 
v. Gober, 14, Vet. App. 199 (2000).  

The Joint Motion found that remand for further development, 
to include full compliance with the Board's 1998 remand 
order, including testing and medical opinions concerning 
etiology, was required by the "duty to assist" pursuant to 
Stegall, supra.  Specifically, the examining physician did 
not provide a clear opinion with respect to the question 
regarding the possibility of aggravation of a nonservice-
connected left knee condition by the service-connected right 
knee disability.  See Allen v. Brown, 7 Vet. App. 439 (1995).  
Accordingly, another examination is necessary.  

II.  Increased rating for a right knee condition.

The second basis for this remand articulated by the Joint 
Motion, concerned the claim for a rating in excess of 40 
percent for the veteran's service-connected right knee 
condition with postoperative degenerative disease with 
history of arthrotomy and scar.  The parties stated in the 
Joint motion that a remand was required to readjudicate the 
veteran's claim for a higher rating for a right knee disorder 
pursuant to the Court's decision in DeLuca v. Brown, 8 Vet. 
App. 205 (1995) which held that 38 C.F.R. §§ 4.40 and 4.45 
must be considered when evaluating painful, hence, limited 
motion, for purposes of assigning a disability rating.  The 
parties noted that the veteran had complained of chronic pain 
in the right knee, and an inability to put weight on that 
knee.  Therefore, the parties stipulated that on remand, the 
Board should thoroughly analyze the evidence under 38 C.F.R. 
§§ 4.40, 4.45, and 4.59 (1999).  The parties suggested that, 
should the evidence which is of record not provide enough 
information with regard to weakened movement, excess 
fatigability, incoordination or pain on movement to permit a 
through analysis, then a new examination may be necessary.  

The Board also notes that there has been a significant change 
in the law during the pendency of this appeal.  On November 
9, 2000, the President signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA).  While this case is in remand 
status, the RO should ensure that the provisions of the VCAA 
have been complied with.  See Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, 2097-98 
(2000) (to be codified as amended at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107).  

Accordingly, to ensure that the VA has met its duty to assist 
the veteran in developing the facts pertinent to the claim, 
the case is hereby REMANDED to the RO for the following 
development:

1.  The RO should contact the veteran and 
request that he identify the names, 
addresses and approximate dates of 
treatment for all health care providers 
who may possess additional records 
pertaining to any treatment for his right 
and left knee disorders.  After obtaining 
any necessary authorization(s) from the 
veteran, the RO should attempt to obtain 
and associate with the claims file any 
medical records identified which have not 
been secured previously.  In the event 
that any records identified by the 
veteran are not obtained, the RO should 
comply with the notice provisions of the 
VCAA.  

2.  The RO should refer this claim to the 
VA physician who conducted the July 1998 
VA examination.  The physician should 
express an opinion as to the etiology of 
any left knee disorder and the degree of 
aggravation of the post service left knee 
disorder, if any, caused by the service-
connected right knee disorder.  If that 
physician is no longer available, the 
veteran should be afforded a new 
examination in order to obtain the 
necessary opinion.  The claims folder and 
a copy of this remand must be made 
available to and reviewed by the examiner 
prior to completion of the examination, 
and such review should be noted in the 
examination report.  The examiner is 
requested to provide an opinion as to the 
etiology of any current left knee 
disorder.  The examiner should also 
consider any additional evidence of 
record.  The examiner should provide an 
opinion, with complete rationale, as to 
whether it is at least as likely as not, 
that any left knee disorder found was 
caused or aggravated (a measurable 
permanent increase) by the veteran's 
service-connected right knee disorder.  

3.  The veteran should be afforded an 
orthopedic examination to determine 
severity of his service connected right 
knee disorder.  The examiner should 
report the range of motion of the right 
knee in degrees.  The examiner should 
also determine whether the right knee 
disability is manifested by weakened 
movement, excess fatigability, or 
incoordination.  Such inquiry should not 
be limited to muscles or nerves.  These 
determinations should, if feasible, be 
expressed in terms of the degree of 
additional range-of-motion loss due to 
any weakened movement, excess 
fatigability, or incoordination.  38 
C.F.R. §§ 4.40, 4.45, 4.59 (1999); DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  In 
addition the examiner should specifically 
report whether the right knee disability 
results in recurrent subluxation or 
lateral instability, and if so, whether 
such recurrent subluxation or lateral 
instability is mild, moderate or severe.  
A complete rationale for the opinions 
given should be provided.  

4.  The RO should carefully review the 
examination reports and the other 
development requested above to ensure 
compliance with this remand.  If any 
development requested above has not been 
furnished, including any requested 
findings and/or opinions on examination, 
remedial action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268, 
270-71 (1998).  

5.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should then 
readjudicate the issues on appeal.  In 
adjudicating whether service connection 
is warranted for a left knee disorder, 
consideration should be made as to 
whether service connection is warranted 
as secondary to the service-connected 
right knee disorder, to include 
consideration under Allen v. Brown, 7 
Vet. App. 439 (1995).  Regarding the 
claim for entitlement to an increased 
evaluation for the right knee disorder, 
the RO should consider 38 C.F.R. §§ 4.40, 
4.45, 4.59 (2000); DeLuca v. Brown, 8 
Vet. App. 202 (1995).  

6.  If any benefit sought on appeal 
remains denied, the veteran and his 
attorney should be furnished a 
supplemental statement of the case and an 
opportunity to respond.  

Thereafter, the case should be returned to the Board for 
final appellate review, if otherwise in order.  No action is 
required of the veteran until he is notified.  By this REMAND 
the Board intimates no opinion, either legal or factual, as 
to the ultimate determination warranted in this case.  The 
purposes of this REMAND are to further develop the record and 
to accord the veteran due process of law.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




